UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DANIEL YANNES, Individually and On
Behalf of All Others Similarly
Situated, 20-cav-03349 (JGK)

Plaintiff, MEMORANDUM OPINION
AND ORDER

 

- against -
SCWORK CORP., and MARC S. SCHESSEL,

Defendants.

 

JOHN G, KOELTL, District Judge:

This is a securities action brought on behalf of a putative
class of all purchasers of publicly traded common stock of
SCWorx Corporation (“SCWorx”) between April 13, 2020 and April
17, 2020, inclusive (the “Class Period”). The lead plaintiff,
Daniel Yannes, filed a Consolidated Class Action Complaint on
October 19, 2020.

The piaintiff asserted violations of Section 10(b) of the
Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.
§ 7843 (b), and Rule 10b-5 promulgated thereunder, 17 C.F.R. §
240.10b-5, against SCWorx and Marc S. Schessel, the Chief
Executive Officer of SCWorx, as well as a claim under Section
20(a) of the Exchange Act, 15 U.S.C. § 78t(a), against Schessel.
The defendants now move to dismiss the complaint for failure to

state a claim pursuant to Federal Rule of Civil Procedure

 
12(b) (6). For the reasons explained below, the defendants’
motion is denied.
I.

The foliowing facts are drawn from the Consolidated Class
Action Complaint (“CCAC”) and documents referenced therein and
are accepted as true for the purposes of this motion.

SCWorx, a Delaware corporation with its headquarters in New
York City, is a provider of supply chain management software and
related data analytics for healthcare providers. CCAC 971 3, 22.
Schessel is the Company’s founder, Chairman, and Chief Executive
Officer (“CEO”), both throughout the Class Period and up to the
present. Id. q@ 24. SCWorx’s shares trade publicly on the NASDAQ
exchange under the symbol “WORK.” Id. 9 22.

In early 2020, COVID-19 escalated to a global pandemic that
“pushed hospital systems to the brink of collapse.” Id. 1 33. In
response to the urgent need for critical medical supplies, the
defendants announced in a press release on March 20, 2020 the
formation of a wholly-owned subsidiary, Direct-Worx LLC, to
supply healthcare providers with critical personal protective
equipment (“PPE”). Id. 7 34.

On April 13, 2020, the defendants announced a deal, valued
at $840 million, to sell COVID-19 rapid test kits to a virtual
healthcare provider named Rethink My Healthcare {“RMH”). Id.

q 5. The defendants’ press release stated that RMH had signed a

 
committed purchase order for two million test kits in the first
week, with provision for additional weekly orders of two million
kits per week for twenty-three weeks (the “Purchase Order”),
valued at $35 million per week. Id. 9715, 39. On news of the
deal, SCWorx’s share price increased from $2.25 per share to
$12.02 per share. Id. J] 40.

The following day, Utopia Capital Research, a securities
analyst, issued the “SCWorx Short Report” identifying “red
flags” about SCWorx and raising doubts about its purported deal
with RMH. Id. {@ 50. The report referenced the SCWorx’s
“atrocious financials, dilution, [{Schessel’s] so-called
‘dubious’ past as an MMA (mixed martial arts) promot[er] that
settled a securities violations class action lawsuit, a reverse
merger involving thousands of cheap shares, press releases
making hard to believe claims, terrible financials and ongoing
dilution.” Id. The report also noted that the committed purchase
order from RMH for two million COVID-19 test kits, with
provision for additional weekly orders of two million units for
twenty-three weeks, was “very difficult to believe in light of
the fact that the number of COVID-19 test[s] carried out in the
USA amount[s] to only 298,499 since January 21, 2020” and
because RMH was a small company specializing in virtual

healthcare services. Id. In response to this report, SCWorx’s

 
common stock closed down 30% at $8.45 per share on April 14,
2020, on over 18 million shares. Id. 7 8.

On April 15, 2020, the defendants discussed the COVID-19
rapid test kits deal on a conference call with analysts and
investors, during which Schessel told investors that he had
“spent weeks researching over 30 product different lines [sic],
distributors, intermediaries until [he] found an actual
manufacturer that had a kit that . . . had the proper FDA
authorizations under the [E]mergency [A]uthorization [Ajct
and had enough capacity on [its] line where [he] could purchase
25% of [its] capacity with options to grow that over time.” Id.
Ti 42-43. On April 16, 2020, the defendants filed a Form 8-K
with the Securities Exchange Commission (“SEC”), which revealed
for the first time the purported supplier of the COVID-19 rapid
test kits was ProMedical Equipment Pty Ltd. (“ProMedical”). Id.
q 45. The Form 8-K stated that on April 10, 2020, concurrently
with SCWorx’s acceptance of a purchase order from RMH, SCWorx
entered into a supply agreement with ProMedical (the “Supply
Agreement”), pursuant to which SCWorx agreed to purchase and
ProMedical “agreed to supply an aggregate of 52 million COVID-19
Rapid Testing Units over a six month period, comprised of 2
million units per week, at a per unit price of $13.00,

commencing April 24, 2020.” Id.

 
On April 17, 2020, given the new information about the
purported test kit suppiier, Hindenburg Research issued a report
entitled “SCWorx: Evidence Points to its Massive COVID-19 Test
Deal Being Completely Bogus, Price Target Back to $2.25 Or
Lower” (the “Hindenburg Report”). The Hindenburg Report
concluded that, based on certain red flags, the deal was
“completely bogus” and a “scam.” Id. WI 52, 55. The Hindenburg
Report stated that: (1) Schessel, the Company’s CEO had “a
checkered past,” including pleading guilty to felony tax evasion
charges and paying a judgement in a lawsuit alleging he
submitted fraudulent expense reports; (2) ProMedical, the
purported supplier of the tests, was “laden wath red flags,”
including its CEO’s being a convicted rapist who formerly ran
another business accused of defrauding its investors and
customers and the company was accused of “fraudulently
mispresent{ing] itself” as an authorized seller of COVID-19
tests manufactured by a Chinese company Wondfo; and {3) RMH, as
a “relatively unknown company . . . founded less than 2 years
ago,” did not appear capable of “comfing] up with the upwards of
the $35 million per week it has committed to purchasing from
SCWorx.” Id. FW 52-54.

In response to the Hindenburg Report, SCWorx’s share price
fell by almost 14% from its opening price on April 17, 2020 of

$7.77 to close at $6.72. Id. 7 56. The stock price continued to

3

 
fall in the coming trading days by $0.97 or about 15% from the
closing price on April 17, 2020, to close at $5.75 per share on
April 21, 2020, on unusually heavy trading volume. Id.

On April 21, 2020, the SEC ordered the suspension of
trading in SCWorx securities, effective April 22, due to
“questions and concerns regarding the adequacy and accuracy of
publicly available information in the marketplace concerning
SCWorx including (1) press releases and other publicly
disseminated statements, since at least April 13, 2020, about
SCWorx’s agreement to sell COVID-19 tests, and (2) SCWorx’s
current report on Form 8-K filed on April 16, 2020, concerning
SCWorx’s agreement to sell COVID-19 tests.” Id. W9 14, 57.

On April 30, 2020, the defendants filed a Form 8-K with the
SEC, in which the defendants admitted that ProMedical could not
supply the required tests, and consequently, the purchase order
and supply agreements were terminated. Id. 47 15, 58. The Form
8-K also disclosed that a board member, Robert Christie, had
resigned from the board of directors on April 23, 2020. Id. Wf
59. In a subsequent Form 8-K, on May 5, 2020, SCWorx announced
that on April 29, 2020, the employment of James (Tad) Schweikert
at the Chief Operating Officer was terminated by mutual
agreement. Id. 7 60.

The first complaint in this action was filed on April 29,

2020, and after appointment of the lead plaintiff, the CCAC was

6

 
filed on October 19, 2020. See ECF Nos. 1, 45. The plaintiff
alleges that between April 13, 2020 and April 17, 2020,
inclusive, the defendants’ statements about its COVID-19 rapid
test kits deal were materially false and misleading, causing the
plaintiff and other class members to suffer significant losses,
because the defendants knew or recklessly disregarded that: (1)
SCWorx’s customer, RMH, was “unlikely to be able to pay for or
handle the hundreds-of millions of dollars in test kit orders
provided for in the purchase order; and (11) SCWorx’s COVID-19
test kit supplier, ProMedical, could not supply the quantity or
quality of tests described in the purchase order or supply
agreement.” Id. @4 16-17.
IT.

In deciding a motion to dismiss pursuant to Rule 12 {b) (6},
the allegations in the complaint are accepted as true, and all
reasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

 

2007).! The Court’s function on a motion to dismiss is “not to
weigh the evidence that might be presented at a trial but merely
to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067

 

(2d Cir. 1985). The Court should not dismiss the complaint if

 

2 Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, citations, footnotes, and internal quotation marks in quoted
text.

 
the plaintiff has stated “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v.

 

Twombly, 550 U.S. 544, 570 (2007). “A Claim has facial
plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v.
Igbal, 556 U.S. 662, 678 (2009). While the Court should construe
the factual allegations in the light most favorable to the
plaintiff, “the tenet that a court must accept as true ali of
the allegations contained in the complaint is inapplicable to
legal conclusions.” Id.

A claim under Section 10(b) of the Exchange Act sounds in
fraud and must meet the pleading requirements of Rule 9(b) of
the Federal Rules of Civil Procedure and of the Private
Securities Litigation Reform Act (“PSLRA”), 15 U.S.C. § 78u-
4(b). Rule 9(b) requires that the complaint “(1) specify the
statements that the plaintiff contends were fraudulent, (2)
identify the speaker, (3) state where and when the statements
were made, and (4) explain why the statements were fraudulent.”

ATSL Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 99 (2a

 

Cir. 2007). The PSLRA similarly requires that the complaint
“specify each statement alleged to have been misleading [and]
the reason or reasons why the statement is misleading,” and it

adds the requirement that “if an allegation regarding the

 
statement or omission is made on information and belief, the
complaint shall state with particularity all facts on which that
belief is formed.” 15 U.S.C. § 78u-4(b) (1); ATSI, 493 F.3d at
99,

When presented with a motion to dismiss pursuant to Rule
12(b} (6), the Court may consider documents that are referenced
in the complaint, documents that the plaintiff relied on in
bringing suit and that are either in the plaintiff’s possession
or that the plaintiff knew of when bringing suit, or matters of

which judicial notice may be taken. See Chambers v. Time Warner,

 

Inc., 282 F.3d 147, 153 (2d Cir. 2002). The Court can take
judicial notice of public disclosure documents that must be
filed with the SEC and documents that both “bear on the
adequacy” of SEC disciosures and are “public disclosure

documents required by law.” Kramer v. Time Warner, Inc., 937

 

F.2d 767, 773-74 (2d Cir. 1991); see also Plumbers & Pipefitters

 

Nat’l Pension Fund v. Orthofix Int’l N.V., 89 F. Supp. 3d 602,

 

607-08 (S.D.N.Y. 2015); Silsby v. Icahn, 17 F. Supp.3d 348, 353-

54 (S.D.N.Y. 2014), aff'd sub nom. Lucas v. Icahn, 616 F. App'x

 

448 (2d Cir. 2015).
Til.
The defendants move to dismiss the plaintiff’s Section
10(b) and Rule 10b-5 claims on the grounds that the plaintiff

has not adequately pleaded (1) the requisite scienter by SCWorx

 
or Schessel, and (2) that the defendants made a materially faise
statement of fact or omission. The defendants also move to
dismiss the plaintiff’s Section 20 (a) claim against Schessel
because the plaintiff allegedly has failed to plead a primary
violation of federal securities law by SCWorx.

A.

To state a claim for securities fraud Section 10-b of the
Exchange Act and SEC Rule 10b-5 “a plaintiff must allege that
each defendant (1) made misstatements or omissions of material
fact, (2) with scienter, (3) in connection with the purchase or
gale of securities, (4) upon which the plaintiff relied, and (5)
that the plaintiff’s reliance was the proximate cause of its
injury.” Stichting Depositary APG Developed Mkts. Equity Pool v.
Synchrony Fin. (In re Synchrony Fin. Sec. Litig.), 988 F.3d 157,
167 (2d Cir. 2021).

The scienter required to support a securities fraud claim
can be “intent to deceive, manipulate, or defraud, or at least

knowing misconduct.” SEC v. First Jersey Sec., Inc., 101 F.3d

 

1450, 1467 (2d Cir. 1996). The PSLRA requires that a complaint
alleging securities fraud “state with particularity facts giving
rise to a strong inference that the defendant{s] acted with the
required state of mind.” 15 U.S.C. § 78u-4 (b) (2). “The plaintiff
may satisfy this requirement by alleging facts (1) showing that

the defendants had both motive and opportunity to commit the

10

 
fraud or (2) constituting strong circumstantial evidence of
conscious misbehavior or recklessness.” ATSI, 493 F.3d at 99. As
to the second method of establishing scienter, “courts have
approved of claims when plaintiffs have specifically alleged
defendants’ knowledge of facts or access to information
contradicting their public statements. Under such circumstances,
defendants knew or, more importantly, should have known that
they were misrepresenting material facts related to the

corporation.” Pirnik v. Fiat _Chrysier Autos., N.V., 15-cCV-7199,

 

2016 WL 5818590, at *6 (S.D.N.Y. Oct. 5, 2016); see also
Novak v. Kasaks, 216 F.3d 300, 308 (2d Cir. 2000) {noting that.
“an egregious refusal to see the obvious, or to investigate the
doubtful,” may in some cases give rise to an inference of
recklessness).

Courts must conduct the scienter analysis holistically to
determine whether “all of the facts alleged, taken collectively,
give rise to a strong inference of scienter.” Teliabs, Inc. Vv.

Makor Issues & Rights, Ltd., 551 U.S. 308, 323 (2007). *“[I]n

 

determining whether the pleaded facts give rise to a ‘strong’
inference of scienter, the court must take into account
plausible opposing inferences [and] [a] complaint will survive
only if a reasonable person would deem the inference of
scienter cogent and at least as compelling as any opposing

inference one could draw from the facts alleged.” Id. at 323-24.

ii

 
In this case, the defendants argue that the plaintiff has
failed to plead scienter adequately because the CCAC does not
allege facts that constitute “strong circumstantial evidence of
conscious misbehavior or recklessness.” ATSI, 493 F.3d at 99.
The defendants’ principal arguments are that (1} Schessel cannot
be held liable for conscious recklessness because he failed to
predict that ProMedical would breach the Supply Agreement, and
(2) the plaintiff has not identified any anformation that, at
the time SCWorx entered into and publicly disclosed the Supply
Agreement with ProMedical, placed Schessel or SCWorx on notice
of ProMedical’s inability to supply the quantity or quality of
tests described in the Supply Agreement.

These arguments are unpersuasive. The defendants are
correct that allegations of a defendant’s failure to predict
future events do not create a strong inference of scienter based
on conscious recklessness, see, ©.9., City of Pontiac
Policemen's & Firemen's Ret. Sys. v. UBS AG, 752 F.3d 173, 187
(2d Cir. 2014). However, “securities fraud claims typically have
sufficed to state a claim based on recklessness . . . where
plaintiffs alleged facts demonstrating that defendants failed to

review or check information that they had a duty to monitor, or

12

 
ignored obvious signs of fraud,” Novak, 216 F.3d at 308, which
is what the plaintiff has alleged here.

The CCAC does not merely allege that the defendants should
have predicted ProMedical defaulting on the Supply Agreement.
Rather, the CCAC references information that was publicly
available at the time the defendants first announced their
COVID-19 test kit deal on April 13, 2020, and that the
defendants could have and should have learned in the course of
reasonable due diligence about a potential business partner. As
referenced in the Hindenberg Report, Wondfo issued an “official
statement” on April 5, 2020, stating that it had “seen an
infringement activity in connection with a company named
[ProMedicalj] fraudulently misrepresent itself as being
authorized . . . to register and distribute” Wondfo’s COVID-19
Antibody Test, and clarifying that ProMedical “was not an
authorized representative nor distributor of Wondfo in
Australia, America, and other countries/districts.” See King
Decl. Ex. 4, at 8. Furthermore, also based on publicly available
information, the Hindenburg Report noted that ProMedical’s CEO
was a convicted felon and had previously run a company that was
accused of defrauding its customers and investors, Id. at 1ll-1i2.
Given that this information was publicly available and
accessible to Schessel prior to the defendants’ announcement of

its COVID-19 test kit deal, it weighs in favor of an inference

13

 
that Schessel either knew about ProMedical’s inability to supply
the quantity or quality of tests described in the Supply
Agreement, or showed a reckless disregard for it. See Orthofix,
89 F. Supp. 3d at 618 (scienter inference supported by the
allegation that information regarding the company’s finances
were “reasonably available” to the chief financial officer, even
though the plaintiff did not specifically allege that the
officer read the reports containing this information).

Further supporting an inference of scienter are Schessel’s
representations to investors that he personally “spent weeks
researching over 30 different lines [sic], distributors,
intermediaries” before finding a test kit manufacturer that
appeared to “to have all the attributes,” including proper FDA
authorization and “enough capacity,” CCAC { 43, but apparently
failed to detect-or, worse yet, ignored-the red flags that the
analysts at Hindenburg identified in one day. See Blank v.

TriPoint Glob. Equities, LLC, 338 F. Supp. 3d 194, 215 (S.D.N.Y¥.

 

2018) (finding circumstances indicative of conscious

recklessness where the complaint alleged that the defendant
failed to investigate or else he would have known about the
fraud at issue all the while assuring the plaintiffs that he

conducted due diligence); Citiline Holdings, Inc. v. iStar Fin,

 

Inc., 701 F. Supp. 2d 506, 516 (S.D.N.¥. 2010) (finding of

scienter supported where the defendants “are alleged to have

14

 
told the investing public that they monitored the value of their
portfolio on a nearly real-time basis”).

Moreover, the fact that the Hindenberg Report, questioning
the validity of the defendants’ COVID-19 test kit deal, was
published only one day after the defendants’ public disclosure
of the Supply Agreement with ProMedical weighs in favor of
inferring scienter based on recklessness. See In re Salix
Pharms., Ltd., No. 14-CV-8925, 2016 WL 1629341, at *14 (S.D.N.Y.
Apr. 22, 2016) (finding that the “ease with which potential
acquirers discovered [the defendant’s] true inventory levels

within days of performing their due diligence” supported a

strong inference of scienter); In re Bear Stearns Companies,

 

Inc. Sec., Derivative, & ERISA Litig., 763 F. Supp. 2d 423, 517

 

(S.D.N.Y¥. 2011) (finding an inference of scienter where “in the
course of one weekend the overvaluation of assets and
underestimation of risk exposure in [the company’s] financial

statements” was discovered), on reconsideration, No. O07-CV-

 

10453, 2011 WL 4072027 (S.D.N.¥. Sept. 13, 2011), and_on
reconsideration, No. 07-CV-10453, 2011 WL 4357166 (S.D.N.Y.
Sept. 13, 2011).

The plaintiff's scienter allegations are further supported
by the “core operations” doctrine, which provides that “[w]hen a
plaintiff has adequately alleged that the defendant made false

or misleading statements, the fact that those statements

15

 
concerned the core operations of the company supports the
inference that the defendant knew or should have known the

statements were false when made.” In re Atlas Air Worldwide

 

Holdings, Inc. Sec. Litig., 324 F. Supp. 2d 474, 489 (S.D.N.Y.

 

2004). Because the “core operations” doctrine predated the
enactment of the PSLRA, the Court of Appeals for the Second
Circuit has “not yet expressly addressed whether, and in what
form, the . . . doctrine survives as a viable theory of

scienter.” Frederick v. Mechel OAO, 475 F. App’x 353, 356 (2d

 

Cir. 2012). But, at the very least, the doctrine can “provide
supplemental support for allegations of scienter, even if [it]

cannot establish scienter independently.” New Orleans Emps. Ret.

 

Sys. v. Celestica, Inc., 455 F. App’x 10, 14 n.3 (2d Cir. 2011).

 

The CCAC alleges that SCWorx’s test kit deal was “an
exceptionally important” one for the Company—given that the deal
had a total value of $840 million, the Company “reported
tangible assets of only approximately $1.2 million,” and
announcement of the deal more than quintupled the Company’s
share price-and that Schessel “held himself out to investors as
the person most knowledgeable about SCWorx’s business.” CCAC 44

5-6, 62. Therefore, while the importance of the test kit deal to

16

 
the Company cannot establish scienter on its own, it supplements
the plaintiff’s other evidence of scienter.

Therefore, drawing all inferences in the plaintiff’s favor,
as the Court must, the above allegations support finding that
the “danger’—namely, ProMedical’s inability to supply test kits
as described in the Supply Agreement-was “either known to
[Schessel] or so obvious that [Schessel] must have been aware of
it,” Novak, 216 F.3d at 308, and suffices to allege scienter
adequately at this stage of the litigation.

The defendants argue that a stronger competing inference to
plaintiff’s theory of scienter is that SCWorx was simply duped
by ProMedical, or that ProMedical failed to deliver on its
obligations, through no fault of the defendants. To establish
scienter, the plaintiff’s inference of scienter must be “cogent
and at least as compelling as any opposing inference of
nonfraudulent intent.” Tellabs, 551 U.S. at 314. An inference of
scienter need not be “irrefutable, i.e., of the ‘smoking~gun’
genre, or even the most plausible of competing inferences.” Id.

at 324; see also City of Pontiac Gen. Emps.’ Ret. Sys. v.

 

Lockheed Martin Corp., 875 F. Supp. 2d 359, 372 (S.D.N.Y. 2012)

 

(“[A]t the motion to dismiss stage, a tie on scienter goes to
the plaintiff.”). Here, the particular allegations that
information highlighting ProMedical’s inability to supply the

quantity or quality of tests described in the Supply Agreement

17

 
was available to the defendants prior to the announcement of the
test kit deal, coupled with Schessel’s representations to
investors about his involvement in selecting ProMedical as the
supplier, and the fact that the Hindenburg Report was issued
within twenty-four hours of revealing ProMedical'’s involvement
in the deal make the inference that, at the very least, Schessel
consciously disregarded red flags, at least as compelling as the
inference that ProMedical duped the defendants.

Moreover, the timing and circumstances of resignations,
although not themselves sufficient, can add to a pleading of
circumstantial evidence of fraud. Orthofix, 89 F. Supp. 3d at

619; In re Sadia, S.A. Sec. Litig., 643 F. Supp. 2d 521, 534

 

(S.D.N.¥. 2009) (crediting termination of chief financial
officer and resignation of chairman and vice chairman that
occurred less than two weeks after the company’s fraud was
revealed). Here, within two weeks of the issuance of the
Hindenburg Report, SCWorx’s board member, Robert Christie,
resigned, and its Chief Operating Officer was terminated by
mutual agreement, thus adding some further weight to an overall
inference of scienter.

In light of the foregoing, a reasonable person would deem
an inference of scienter for Schessel “at least as compelling as
any opposing inference one could draw from the facts alleged.”

Tellabs, 551 U.S. at 324. Furthermore, because the CCAC properly

18

 
alleges scienter against a key officer of SCWorx, Schessel, it
necessarily alleges scienter against SCWorx itself. See
Teamsters Loc. 445 Freight Div. Pension Fund v. Dynex Cap. Inc.,
531 F.3d 190, 195 (2d Cir. 2008) (“In most cases, the most
straightforward way to raise [an inference of scienter] for a
corporate defendant will be to plead it for an individual.

defendant.”); Plumbers & Pipefitters Local Union No. 630

 

Pension-Annuity Tr. Fund v. Arbitron, Inc., 741 F. Supp. 2d 474,

 

491 (S.D.N.¥. 2010) (“Because the plaintiffs have successfully
pleaded scienter as to. . . Arbitron’s then-president, CEO, and
chairman, they have also pleaded corporate scienter as to

Arbitron.”); see also Orthofix, 89 F. Supp. 3d at 619.

 

Accordingly, the plaintiff has alleged sufficient facts to
support a strong inference of scienter with respect to both
defendants.

B.

The defendants next argue that the plaintiff has failed to
adequately allege that the defendants made a materially false
statement or omission. The defendants argue that the plaintiff
failed to (1) plead facts showing that the ailegedly challenged
statements were false or misleading when they were made, and (2)
plead that the defendants had a duty to disclose the facts that
allegedly suggested RMH would be unable to pay SCWorx for che

test kits.

19

 
Claims brought pursuant to Section 10(b) of the Exchange
Act require the plaintiff to plead a material misstatement or
omission. See In re Morgan Stanley Info. Fund Sec. Litig., 592

F,3d 347, 360 (2d Cir. 2010); Lattanzio v. Deloitte & Touche

 

LLP, 476 F.3d 147, 153 (2d Cir. 2007). A misrepresentation or
omission is material if there is a substantial likelihood that a
reasonably prudent investor would consider it important in

making a decision. See Basic Inc. v. Levinson, 485 U.S. 224,

 

231 (1988). When evaluating an alleged omission, courts consider
whether there is “a substantial likelihood that the disclosure
of the omitted fact would have been viewed by the reasonable
investor as having significantly altered the ‘total mix’ of

information made available.” TSC Indus., Inc. v. Northway, Inc.,

 

426 U.S. 438, 449 (1976); see also Feinman v. Dean Witter

 

Reynolds, Inc., 84 F.3d 539, 540-41 (2d Cir. 1996).

The defendants argue that SCWorx’s disclosure on April 30,
2020 that it terminated the Supply Agreement because ProMedical
could not supply the required tests does not prove that the
defendants’ earlier statements were false when made. But
contrary to the defendants’ contention, the plaintiff has not
merely attempted to plead “fraud-by-hindsight.” Rather, as
discussed above, the plaintiff alleges that publicly accessible
information indicating that ProMedical could not supply the

required tests was available to the defendants prior to SCWorx’s

20

 
announcement of the Purchase Order on April 13, 2020. Courts in
this circuit have held that “[t]he incantation of fraud-by-
hindsight will not defeat an allegation of misrepresentations
and omissions that were misleading and false at the time they

were made.” In re Bear Stearns, 763 F. Supp. 2d at 487; see also

 

In re Atlas Air, 324 F. Supp. 2d at 494 (rejecting defendants’
fraud-by-hindsight claim where plaintiffs’ allegations that “the
company failed to take into account information that was
available to it” at the time it issued its incorrect financial
results sufficiently pleaded fraud); In _re Salix, 2016 WL
1629341, at *17.

Nor does the plaintiff's allegation that on April 30, 2020,
the defendants admitted that ProMedical couid not supply the
required tests, make this a fraud-by-hindsight case. “[The Court
of Appeals for the] Second Circuit has explicitly recognized
that plaintiffs may rely on post-class period data to confirm
what a defendant should have known during the class period.” In

re Vivendi Universal, S.A., No. 02-CV-5571, 2004 WL 876050, at

 

*6 (S.D.N.Y. Apr. 22, 2004). See In re Scholastic Corp. Sec.

 

Litig., 252 F.3d 63, 72 (2d Cir.2001}; Rothman v. Gregor, 220

 

F.3d 81, 92 (2d Cir.2000}); Novak, 216 F.3d at 312-13; see also
In re Salix, 2016 WL 1629341, at *17 (“Although some of
Plaintiffs' allegations are based on events that occurred after

the Class Period, Plaintiffs have met their burden of pleading

21

 
scienter under the PSLRA, given the events alleged to have that
occurred during the Class Period.”). Statements provided in
defendants’ April 30, 2020 Form 8-K, which terminated the test
kit deal given doubts as to ProMedical’s ability to fulfill its
obligations under the Supply Agreement such as securing the
requisite FDA approvals, serve to confirm what the defendants
were at least reckless in not knowing when the deal was
announced on April 13 and when they reaffirmed the deal’s
legitimacy to investors throughout the class period, namely, the
numerous concerns about ProMedical and its leadership.
Therefore, the plaintiff has adequately alleged that the
defendants made a material misrepresentation.

The defendants also argue that the plaintiff failed to
plead an actionable omission by the defendants because the
defendants did not have a duty to disclose the red flags that
suggested RMH would be unable to pay SCWorx for the test kits,
because these facts were already disclosed to the public on
RMH’s website at the time of the challenged statements.

“Silence, absent a duty to disclose, is not misleading

under Rule 10b-5,” Stratte-McClure v. Morgan Stanley, 776 F.3d

 

94, 100-03 (2d Cir. 2015) (quoting Basic Inc. Vv. Levinson, 485

 

U.S. 224, 239 n.17 (1988)), and there is no duty to disclose
information that is “equally available to both parties,” In re

WorldCom, Inc. Sec. Litig., 346 F.Supp.2d 628, 687-88

 

22

 
(S.D.N.Y¥.2004), or is “widely reported in readily available

media,” Monroe Cnty. Employees' Ret. Sys. v. YPF Sociedad

 

Anonima, 15 F. Supp. 3d 336, 349 (S.D.N.¥. 2014).

In this case, the defendants are correct that they had no
duty to disclose the red flags about RMH because they were
publicly available. But this argument misses the mark for two
reasons. First, the plaintiff did not allege that the failure to
disclose the red flags about RMH was an actionable omission.
Instead, the plaintiff relied on the red flags about RMH to
provide further support for the inference that when the
defendants announced the test kit deal, the deal was either
recklessly misstated or entirely fabricated. Accordingly, the
fact that the defendants did not have a duty to disclose the red
flags is beside the point.

Second, while focusing their argument on red flags about
RMH, the defendants failed to address the omission that the
plaintiff did allege, namely, the defendants’ failure to reveal
the identity of its test kit supplier, ProMedical, on the same
day as it announced its deal with RMH-an omission that the
plaintiff argues made the test kit deal appear more legitimate
than it was. And while the defendants had no general duty to
disclose all material information, “[o]nce a party chooses to
speak, it has a duty to be both accurate and complete.” Caiola

vy. Citibank, N.A., 295 F.3d 312, 331 (2d Cir. 2002). As a

 

23

 
result, “an entirely truthful statement may provide a basis for
liability if material omissions related to the content of the
statement make it . . . materially misleading.” In re Bristol

Myers Squibb Co. Sec. Litig., 586 F. Supp. 2d 148, 160 (S.D.N.Y¥Y.

 

2008); see also City of Roseville Employees’ Ret. Sys. v.

 

EnergySolutions, Inc., 814 F. Supp. 2d 395, 410 (S.D.N.Y. 2011).

 

In this case, the plaintiff alleged that the defendants made a
favorable announcement about a significant agreement about COVID
test kits while omitting the identify of the supplier, and that
this omission was materially misleading to investors, Further,
unlike the red flags about RMH that were ascertainable from
public sources, the identity of the supplier was not readily
available to the market until SCWorx disclosed it several days
later.

Accordingly, because the plaintiff has sufficiently alleged
the defendants’ misrepresentation and omission, the motion to
dismiss the Section 10({b) claim is denied.

Cc.

The defendants argue that Schessel cannot be held liable as
a control person under Section 20(a) of the Exchange Act for the
alleged securities violations of SCWorx because the plaintiff
has failed to establish a primary violation of federal

securities laws by SCWorx.

24

 
Because the plaintiff has alleged a plausible primary
violation of Section 10(b) and Rule 10b-5, the defendants’
motion to dismiss the plaintiff’s Section 20 (a) claim is denied.

CONCLUSION

The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the foregoing reasons, the
motion to dismiss is denied. The Clerk of the Court is directed
to close docket number 46.

SO ORDERED.

Dated: New York, New York

co ms, °
June 21, 2021 AN se ( COL

NS
_/ John G. Koeltl

United States District Judge

29

 
